Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendments received 7/23/2021: 
Claims 1-8 and 11-20 are pending in the current application. Claims 5-6 and 17-20 have been withdrawn from consideration without traverse. Claims 1-2, 7, 11-12 and 15 been amended.
The previous prior art-based rejections have been maintained and are modified to reflect new claim limitations. All changes are necessitated by the amendment. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Arcelona et al. (US 2015/0288006) in view of Kaupert (US 2009/0258262), Lykowski (US 7,589,460 B2) and Oishi et al (3,599,616). 
Regarding claim 1, Arcelona teaches a fuel cell system (P3) comprising: 
a hotbox, or outer housing 300 comprising a support base 500/502; 
a central plenum 150 disposed in the hotbox on the support base;
9/11 disposed in the hotbox 300 on the support base 500 and surrounding the central plenum 150 (P26; Fig. 1B); 
an anode tail gas oxidizer (ATO), or combustion zone (P49) disposed in the hotbox and containing a reaction zone disposed between the central plenum and the fuel cell stacks and configured to receive air/fuel (P49. 57); 
a bridging tube extending through the support base and providing access to the ATO (P24)
a glow plug that extends through the bridging tube (P32) and into the ATO (P49) with a first end, or working end position within the reaction zone (P49) and a second end positioned outside of the hotbox, isolated from the reaction chamber (P49; Fig. 8). 
Arcelona fails to teach that the glow plug can be an insulated cable spark plug however, Kaupert, in a similar field of endeavor related to fuel cell systems, teaches using a glow plug or a spark plug as the ignition aid for a combustion chamber (P30). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use a spark plug known to lead to ignition of a fuel/air mixture, as taught by Kaupert, in the bridging tube in place of the glow plug of Arcelona because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable. MPEP 2143(I)(B)(3)
Modified Arcelona in view of Kaupert is silent with regards to the spark igniter comprising an insulated cable and a power supply configured to provide a direct current (DC) voltage to the at least one spark igniter such that a spark is generated at the first end of the insulated cable; however, Lykowski teaches a flexible insulated cable spark plug (Col. 2 [9-11]) 
Lykowski teaches the flexible insulated cable spark plug, or a spark plug made from a ceramic insulator, preferably alumina (Col. 3 [20-24]). The instant disclosure teaches that a mineral insulated cable has flexibility (P13. 29) where the mineral insulation is a ceramic such as magnesium oxide, alumina, ceramic matrix composite (CMC) material or the like (P31).
Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.). Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Lyskowski is considered analogous art because even though the reference is not in the same field of endeavor as the claimed invention, the reference is reasonably pertinent to the problem faced by the inventor. See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. MPEP 2141.01(a). Modified Arcelona teaches a combustion reaction using a spark igniter to ignite a mixture of fuel and air while Lykowski teaches a spark igniter used for combustion reactions by producing a spark to ignite a mixture of fuel and air.
Lykowski also teaches that a spark is generated at the first end of the insulated cable spark plug, or sparking end 50, from a power supply, or ignition system, that provides a high voltage to the at least one spark igniter (Col. 2 [11-47]; Fig. 1). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the flexible insulated cable spark igniter of Lykowski in the fuel cell system of modified Arcelona in order to have a well-protected and insulated spark plug, with a power supply to generate a spark at a first end of the insulated cable to ensure that the combustion reaction occurs. A skilled artisan would also know that in order to use the spark igniter of Lykowski the insulated cable first end must be within the reaction zone and the second end of the insulated cable must be outside of the hotbox, sealed away from the reaction chamber, as taught by Arcelona in order to properly work. 
Arcelona teaches the glow plug, and thus the glow plug wiring, can extend through the base of the fuel cell (P24). Arcelona teaches that the end of the glow plug is inserted into a reaction zone, to interact with fuel to promote combustion (P49) wherein the reaction zone comprises an air/fuel flow (P57) and the anode tail gas oxidizer output comprises fuel exhaust oxidized by the oxidant exhaust (P29), and therefore on of ordinary skill in the art would realize that the flexible insulated cable spark igniter extends laterally through the bridging tube and then vertically upward into the ATO such that its positioned within the reaction zone. 
The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950). MPEP § 2144.04


Modified Arcelona in view of Lykowski is silent in teaching that the power supply is configured to provide direct current (DC) voltage; however, Oishi, related to spark igniters for combustion reactions, teaches that DC voltage is commonly used in ignition systems and spark igniters (Col. 1 [11-35] as the current only flows in one direction and produces a large voltage spike. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). MPEP 2143(I)(A)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use a direct current (DC) voltage, as taught by Oishi, in the power supply for the spark igniter of modified Arcelona in view of Lykowski, as it is commonly used in the art and can provide the necessary large voltage spikes to generate a spark. 
claim 2, modified Arcelona in view of Lykowski teaches the spark igniter of Lykowski comprising an insulated cable with 
an outer sheath, or shell 24 comprising a metal alloy (Col. 3 [40-41]) 
insulation, or insulator 12 surrounded by the outer sheath (Col. 2 [9-11])
at least one conductive wire core, or center electrode 48 disposed within the insulation and shell (Col. 2 [12-15]; Fig. 12)
Regarding claim 3, modified Arcelona in view of Lykowski teaches the outer sheath is coupled to a ground connection, or a ground electrode (Col. 2 [11-17]). 
Regarding claim 7, modified Arcelona in view of Lykowski teaches the at least one conductive wire core comprises a single conductive wire, or center electrode. 
Lykowski teaches that high voltage electricity, or an electrical discharge from a power supply, is used to generate the spark, or fire the spark plug (Col. 4 [7-14]). Lykowski teaches that the shell includes a ground electrode and that the spark occurs at the first end of the insulated cable, between the conductive wire, or center electrode 48 sparking tip, and the outer sheath, or shell which includes a ground electrode and sparking tip (Col. 2 [11-20]). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Arcelona in view of Kaupert, Lykowski and Oishi as applied to claim 2 above, and further in view of Clark et al (US 3,031,522).
Regarding claim 4, modified Arcelona teaches that the insulation of the spark plug of Lykowski is a ceramic insulator with a high mechanical strength, thermal conductivity and resistance to heat shock (Col. 3 [30-25]). 
Modified Arcelona fails to teach the insulation comprises a magnesium oxide; however, Clark, in a similar field of endeavor related to spark igniters, teaches using magnesium oxide 
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) MPEP 2144.07
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the magnesium oxide of Clark as the insulation in modified Arcelona in view of Lykowski in order to have a tough insulation material with high shock resistance and high mechanical strength. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Arcelona in view of Kaupert, Lykowski and Oishi as applied to at least claim 7 above, and further in view of Hattendorf et al (US 9932656). 
Regarding claim 8, modified Arcelona in view of Lykowski teaches that the outer sheath, or shell is metallic (Col. 3 [40-41]) and the ground electrode (part of the shell) can comprise a nickel alloy (Col. 5 [50-53]). 	
Modified Arcelona in view of Lykowski fails to teach the outer sheath and the conductive wire comprise a nickel-chromium alloy; however, Hattendorf, in a similar field of endeavor related to spark igniters, teaches a nickel- chromium alloy that provides good resistance to high-temperature corrosion (Col. 1 [23-35], Col. 2 [17-31]). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) MPEP 2144.07

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable Arcelona in view of Kaupert, Lykowski and Oishi as applied to at least claim 1 above, and further in view of Wang et al. (US 6,800,386).
Regarding claim 11, Oishi of modified Arcelona teaches using a power supply configured to provide a direct current (DC) voltage to generate a spark at a first end of a spark igniter (Col. 2 [44-48]). Oishi teaches that the power supply comprise a regulated DC to high voltage (HV) DC converter 40 coupled to a DC voltage source, or battery 1 (Col. 2 [32-36]; Fig.2), wherein 
the regulated DC to HV DC converter 40 is electrically connected to the at least one spark igniter 17; (Col. 2 [32-48]; Fig. 2); and 
the converter is configured to provide a DC voltage to the spark igniter (Col. 2 [45-48]).
Modified Arcelona in view of Oishi fails to teach that at least 600 volts are provided to the spark plug from the converter; however, Wang, related to a power source for spark igniters, or spark plugs (Col. 12 [4-8]) for combustion reactions for fuel cells, teaches using a DC to HV DC converter electrically connected to a spark igniter configured to provide a DC voltage to the spark igniter in excess of 10,000 volts (Col. 11/12 [66-15]). Wang teaches that the high voltage discharge is preferably 1000 volts, and more preferably 2,000 volts (Col. 5 [39-41]) in order to create the desired reaction. 

Regarding claim 12, modified Arcelona in view of Oishi, Lykowski, and Wang teaches the power supply of Oishi where the power supply is integrated with a timer control, or timing circuit 44, that is configured to cause a periodic on-off cycle in the DC voltage provided to the spark igniter 17 (Col. 1 [42-47]; Fig. 2). Furthermore, Lyskowski teaches that the spark igniter, connected to an ignition wire, receives timed discharges of high voltage electricity required to fire the spark plug (Col. 4 [11-13]).
Regarding claim 13, modified Arcelona teaches the power supply of Oishi configured to continue a period on-off cycle in the DC voltage (Col. 4 [12-16]) until a spark is generated (Col. 3 [45-56]). Lyskowski teaches that a timed discharge of electricity is required to fire the spark plug (Col. 4 [12-14]) and Kaupert teaches that the spark igniter enables the oxidation reaction when ignited (P30).  
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable Arcelona in view of Kaupert, Lykowski and Oishi as applied to at least claim 1 above, and further in view of Perry et al (US 8,563,180) 
Regarding claim 14, modified Arcelona is silent in teaching the ATO includes a catalyst ring or block; however, Perry, in a similar field of endeavor related to fuel cell systems with an 10C at the top of the ATO to aid in the oxidation of the exhaust (Col. 16 [9-11]; Fig. 16). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the ATO of modified Arcelona include the catalyst block of Perry in order to help aid in the oxidation reaction of the fuel. 
Regarding claim 15, modified Arcelona is silent in teaching the structure of the ATO combining the reaction chamber; however, in light of the use of the catalyst taught by Perry, it would be obvious to a skilled artisan to use the ATO of Perry in the fuel cell system of modified Arcelona and expect similar results without the use of extra fuel consumption and simplified fuel entry (Col. 20 [29-37]). Modified Arcelona in view of Perry teaches the catalyst block 10C does not reach the bottom of the ATO (Col. 15 [44-48], Col 20 [40-41]; Fig. 16). The use of the known arrangement of the secondary reference can be used in the first reference with predictable results. MPEP 2143 I D 
Regarding claim 16, modified Arcelona teaches the ATO of Perry. Perry teaches stack fuel and air exhaust conduits fluidly connected to an ATO inlet (Col. 16-17; Fig. 17-18), wherein the catalyst block 10C is located between inner 10B/10D and outer walls 10A of the ATO (Col. 16 [3-11]; Fig.16. 18B)
Response to Arguments
Applicant's arguments filed 7/23/2021 have been fully considered but they are not persuasive. 
Applicant argues that the glow plug of Arcelona is a rigid metallic element and thus cannot be inserted past the reaction zone, which is located downstream of the ATO reaction zone and cannot be bent to pass through the 90 degree bend of the ceramic tube and due to the structural limitations of the glow plug of Arcelona, the glow plug relies on the back propagation of a flame generated in the reaction zone 1104 upwards into the ATO reaction zone, in order to initiate an air-fuel oxidation reaction in the ATO reaction zone
The flexible construction of the spark igniter, as recited in claim 1 of the present application, enables the spark igniter to be bent to pass through the bridging tube and be inserted directly into the ATO reaction zone, which allows direct ignition of a fuel and gas mixture. 
Examiner respectfully disagrees. Lykowski teaches the flexible insulated cable spark plug, or a spark plug made from a ceramic insulator, preferably alumina (Col. 3 [20-24]). The instant disclosure teaches that a mineral insulated cable has flexibility (P13. 29) where the mineral insulation is a ceramic such as magnesium oxide, alumina, ceramic matrix composite (CMC) material or the like (P31).
Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.). Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Applicants assertion that Lykowksi teaches a hard brittle ceramic material because of how it is made amount to mere attorney arguments. Rebuttal evidence and arguments can be presented in the specification, In re Soni, 54 F.3d 746, 750, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995), by counsel, In re Chu, 66 F.3d 292, 299, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995), or by way of an affidavit or declaration under 37 CFR 1.132, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687; In re Piasecki, 745 F.2d 1468, 1474, 223 USPQ 785, 789-90 (Fed. Cir. 1984). However, arguments of counsel cannot take the place of factually supported objective evidence. See, In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
Furthermore, as argued above, the glow plug is inserted in the claimed reaction chamber (wherein Arcelona teaches that the glow plug “may extend through a sidewall of the outer housing, or through the base pan” (P24) and the glow plug can interact with, or have the working end in the reaction chamber (P37. 39. 49)), and thus inserting it further within the chamber (which is unclaimed) would be obvious to a skilled artisan and while applicant argues that the spark igniter position offers the advantage of the direct ignition, this is not claimed. 
While Arcelona does not specifically teach where the reaction zone is within the housing, one of ordinary skill in the art would know that it is between the fuel cells and the plenum and would know when routing the insulated cable spark igniter through the housing this is where it should be routed to in order to achieve the desired results. 
Additionally, in independent claim 1, it is recited that “the insulated cable comprises a flexible cable which extends laterally through the bridging tube and upward in the ATO toward the catalyst” where the insulated cable is a part of the spark igniter that extends through the bridging tube into the ATO (claim 1).
A cable is defined as a wire, or plurality of wires used to carry electrical signals. A cable is not a single wire extending from a reaction zone to outside of the hotbox. The instant specification in fact expands upon this wherein the igniter includes lead wires electrically coupled to core wires, which supply the voltage and the wires in the reaction zone do not have the insulation (P37. 40-41). This expands on the definition in which, a cable is defined by one wire or electrode in the reaction zone electrically coupled to another wire or electrode. Thus, the electrical connection of the wires, from one end to another, define the cable. The instant 

    PNG
    media_image1.png
    251
    538
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    452
    549
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    320
    552
    media_image3.png
    Greyscale

Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). MPEP 2123 
 Therefore, just as in the instant specification, the bridging tube does not necessarily extend from the ATO to the power supply, nor is that required of a single wire and only the electrical connection appears to be continuous for the cable. Thus, Arcelona teaches a first end of the cable in the reaction zone, electrically coupled to a wire (electrical wiring within a bridging tube) which extends outside of the hotbox to the power source (P49. Fig. 7/8B). The wire of the insulated cable that extends through the hotbox is the wire within the bridging tube, similar to that of Fig. 3B in the instant specification. 
The spark igniter of modified Arcelona in view of Lykowski also teaches this electrical connection of the cable, wherein the sparking end must be placed in the reaction zone, which is 

Applicant argues on page 7 of the Remarks and at paragraph 6 of the Affidavit that the glow plug 807 of Arcelona is designed to mate with threads of a reaction zone 1104 disposed inside of the outer wall of a hotbox, which receives a fuel/air mixture 1106 output from an upstream ATO, as shown in FIG. 8B of Arcelona (see [0026] of Arcelona). Therefore, the "reaction chamber" referred to in paragraphs [0023] and [0049] of Arcelona, and the "reaction zone 1104" referred to in paragraph [0057] of Arcelona are not the same as the ATO reaction zone recited in claim 1 of the '685 application.
	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the position of the spark plug being routed up the inside of the fuel cell into a different chamber) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Instant claim 1 recites “an anode tail gas oxidizer (ATO) disposed in the hotbox containing a reaction zone configured to receive a fuel/air mixture” and “at least one spark igniter extends…into the ATO”.
Arcelona teaches the glow plug, and thus the glow plug wiring, can extend through the base of the fuel cell (P24). Arcelona teaches that the end of the glow plug is inserted into a reaction zone, to interact with fuel to promote combustion (P49) wherein the reaction zone comprises an air/fuel flow (P57) and the anode tail gas oxidizer output comprises fuel exhaust oxidized by the oxidant exhaust (P29):

    PNG
    media_image4.png
    207
    547
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    132
    553
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    273
    549
    media_image6.png
    Greyscale

Therefore, because the combustion reaction, analogous to an oxidation reaction, is caused by the glow plug, the glow plug defines the reaction zone, as it is needed to be provided where the fuel/air mixture is. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.") MPEP 2145
In reVan Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Additionally, the drawings appear to be based off of the interpretation discussed in the arguments, however, as examiner discusses above the arguments are not in line with the teachings of Arcelona. It is unclear what the unlabeled various components of the figures in the affidavit are meant to represent and therefore the examiner is unable to address the arguments addressed to the figures. The examiner does not find factual support for the Affiant’s assertion that the claims require the spark igniter to be positioned as shown in Figure 2 of the Affifavit. 
Thus, in light of the above observations, the affidavit provides no conclusive evidence that the reaction zone of Arcelona is different than the reaction zone of the claim 1. 
Applicant argues on pages 8-9 that the spark igniter or glow plug is not routed through the bridging tube in Arcelona.


    PNG
    media_image7.png
    275
    561
    media_image7.png
    Greyscale

 Followed by a teachings related to providing sealing and resilience to temperature cycles of a glow plug (P24). Arcelona follows this with a teaching of bridging tubes, which are used to eliminate air leak paths and that the configuration of a bridging tube for electrical terminals can also be used for providing an insertion point and routing for electrical wiring for a glow plug (P24), where Arcelona teaches another bridging tube may be provided for the wiring for the glow plug, and it would be desirable because the bridging tube eliminates an air leak path: 

    PNG
    media_image1.png
    251
    538
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    452
    549
    media_image2.png
    Greyscale

Further followed by the statement that the “conduits for a glow plug and electrical connections to the flow plug may be insulated in the manner described” (P25), which refers to the bridging tube described within the same paragraph, and suggests a separate conduit (bridging tube) for the glow plug assembly:

    PNG
    media_image3.png
    320
    552
    media_image3.png
    Greyscale


    PNG
    media_image8.png
    178
    546
    media_image8.png
    Greyscale

 Thus the glow plug comprises wiring that extends through a bridging tube, exactly as recited in claim 1 and the bridging tube can be routed in the same manner as that suggested for current collectors, and the wiring of the glow plug. 
  
Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218.  The examiner can normally be reached on Monday-Friday 8:00 am-4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Amanda Rosenbaum/Examiner, Art Unit 1729        

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729